Case 1:18-cv-08010-MKV Document 39 Filed 08/01/19 Page 1 of 2

 

 

  

 

 

= = #251 A f the Americas, 27th FI
| USDC SDNY New York, New York 10020-1104.
DOCUMENT www. dlapiper.com
DLA PIPER BLECTRONICALLY FILED Joseph Alan Pissco, Jr.
we , joseph. piesco@dlapiper.com
DOC th . tenure T 212.335.4537
DATE FILED: S$-l4 7 F 917.778.8629

 

 

July 31, 2019
VIA CM/ECF | i| dey iy
The Honorable Paul A. Crotty, U.S.DJ. 4 , ntti wt ge Us
United States District Court, Southern District of New York fl aM “- Aad i bd t
Thurgood Marshal! United States Courthouse / . Mita. b& Pi 9 heard
500 Pearl Street Aid Ke panty 4
Chambers 1350
New York, New York 10007 JN (ultra
Re: Acharya, et al, v. 7-Eleven, Inc. & Jimmy K, Solanki,
Civil Action No, 18-cv-08010 (PAC) f4 lal M butd

 

Ans
Dear Judge Crotty:

We represent defendant 7-Eleven, Inc. (“7-Eleven”) in the above-referenced action. We
write jointly with counsel for Plaintiff Devendra Raj Acharya (‘Plaintiff’) and Defendant Jimmy
K. Solanki (“Solanki,” together with Plaintiff and 7-Eleven, the “Parties”) to respectfully request
a stay of all discovery pending a decision on 7-Eleven’s Motion to Dismiss (“Motion to Dismiss”).
(ECF No. 21.) The current deadline for completing fact discovery is August 28, 2019. (ECF No.
33.)

On February 7, 2019, the Court held a Pre-Motion Conference, during which Your
Honor: (i) granted 7-Eleven’s request to move to dismiss Plaintiff's Amended Complaint (based
on Plaintiff's joint employer claims); and (ii) ordered Plaintiff and Solanki to commence discovery
without 7-Eleven. Accordingly, 7-Eleven filed its Motion to Dismiss on April 11, 2019, and
Plaintiff and Solanki thereafter commenced discovery consistent with the Court’s Order, and are
about to proceed with depositions,

In light of 7-Bleven’s pending Motion to Dismiss, and in order to avoid expenditure of
time, costs and resources in connection with depositions, the parties respectfully request that the
Court stay discovery until such time as the Court resolves the Motion to Dismiss, Staying the
depositions will conserve judicial and party resources by ensuring that the appropriate Parties
participate in depositions at the appropriate time. Without a stay, 7-Eleven will have to choose
between (a) participating in depositions in an action from which it may soon be dismissed; or (b)
not participating, but later needing to call the same witnesses again for examination and/or cross-
examination. We respectfully submit that both outcomes would be needlessly inefficient, costly
and duplicative.
Case 1:18-cv-08010-MKV Document 39 Filed 08/01/19 Page 2 of 2

The Honorable Paul A. Crotty
July 31, 2019

DLA PIPER Page Two

  

We thank Your Honor for the Court’s attention to this matter. Should the Court have any
questions, the parties are available at Your Honor’s convenience.

spectfully submitted

pn a

  

cc! all counsel of record (via CM/ECF)
